Case 3:21-cv-00116-B Document 3-2 Filed 01/15/21   Page 1 of 6 PageID 44




                            Exhibit B
                                                            Case 3:21-cv-00116-B Document 3-2 Filed 01/15/21                                                Page 2 of 6 PageID 45
                                               82516                       Federal Register / Vol. 85, No. 244 / Friday, December 18, 2020 / Notices

                                               SUMMARY:    Notice is hereby given that                 restaurants, bars, cafes, cafeterias, or the            The Commission vote for this
                                               the U.S. International Trade                            like.’’ Id. at 31912. The notice of                   determination took place on December
                                               Commission has determined to review                     investigation named Guangzhou                         14, 2020.
                                               the presiding administrative law judge’s                Rebenet Catering Equipment                              The authority for the Commission’s
                                               (‘‘ALJ’’) initial determination (‘‘ID’’)                Manufacturing Co., Ltd.; Zhou Hao;                    determination is contained in section
                                               (Order No. 52) granting summary                         Aceplus International Limited (aka Ace                337 of the Tariff Act of 1930, as
                                               determination of no substantial injury to               Plus International Ltd.); Guangzhou                   amended, 19 U.S.C. 1337, and in Part
                                               a domestic industry in the above-                       Liangsheng Trading Co., Ltd.; and Zeng                210 of the Commission’s Rules of
                                               captioned investigation. On review, the                 Zhaoliang (collectively,                              Practice and Procedure, 19 CFR part
                                               Commission has determined to reverse                    ‘‘Respondents’’), all of China as                     210.
                                               the ID’s grant of summary determination                 respondents. Id. at 31912. The Office of                By order of the Commission.
                                               and remand the investigation to the ALJ                 Unfair Import Investigations (‘‘OUII’’) is              Issued: December 14, 2020.
                                               for further proceedings. The                            also named as a party. Id.                            Lisa Barton,
                                               Commission has also determined to                          On May 21, 2020, OUII filed a motion
                                                                                                                                                             Secretary to the Commission.
                                               deny Complainants’ motion for leave to                  for summary determination of no
                                                                                                       substantial injury to a domestic industry             [FR Doc. 2020–27858 Filed 12–17–20; 8:45 am]
                                               file a reply brief.
                                               FOR FURTHER INFORMATION CONTACT:                        under section 337(a)(1)(A), 19 U.S.C.                 BILLING CODE 7020–02–P

                                               Cathy Chen, Office of the General                       1337(a)(1)(A). Complainants opposed
                                               Counsel, U.S. International Trade                       the motion, and Respondents supported
                                               Commission, 500 E Street SW,                            the motion. OUII also filed a reply brief             DEPARTMENT OF JUSTICE
                                               Washington, DC 20436, telephone 202–                    in support of its motion.
                                                                                                          On July 9, 2020, the ALJ issued the                Bureau of Alcohol, Tobacco, Firearms,
                                               205–2392. Copies of non-confidential                                                                          and Explosives
                                               documents filed in connection with this                 subject ID (Order No. 52) granting
                                                                                                       OUII’s motion for summary                             [Docket No. 2020R–10]
                                               investigation may be viewed on the
                                                                                                       determination of no substantial injury to
                                               Commission’s electronic docket (EDIS)
                                                                                                       a domestic industry under section                     Objective Factors for Classifying
                                               at https://edis.usitc.gov. For help
                                                                                                       337(a)(1)(A). Presuming the existence of              Weapons with ‘‘Stabilizing Braces’’
                                               accessing EDIS, please email
                                                                                                       a domestic industry as alleged by
                                               EDIS3Help@usitc.gov. General                                                                                  AGENCY:  Bureau of Alcohol, Tobacco,
                                                                                                       Complainants, the ID found that
                                               information concerning the Commission                                                                         Firearms, and Explosives, Department of
                                                                                                       ‘‘Complainants have not demonstrated
                                               may also be obtained by accessing its                                                                         Justice.
                                                                                                       injury’’ to ‘‘the specific activities and
                                               internet server at https://www.usitc.gov.                                                                     ACTION: Notice; request for comment.
                                                                                                       investments that give rise to [the
                                               Hearing-impaired persons are advised
                                                                                                       alleged] domestic industry.’’ Id. at 16,
                                               that information on this matter can be                                                                        SUMMARY:    The Bureau of Alcohol,
                                                                                                       18. The ID found that Complainants
                                               obtained by contacting the                                                                                    Tobacco, Firearms, and Explosives
                                                                                                       identified ‘‘generalized competitive
                                               Commission’s TDD terminal on (202)                                                                            (‘‘ATF’’) is publishing the objective
                                                                                                       harm ‘to the industry as a whole,’ such
                                               205–1810.                                               as lost sales and profits, rather than                factors it considers when evaluating
                                               SUPPLEMENTARY INFORMATION: The                          pointing specifically to injury or                    firearms with an attached stabilizing
                                               Commission instituted this investigation                threatened injury to the alleged                      brace to determine whether they are
                                               on July 3, 2019, based on a complaint                   domestic activities.’’ Id. at 16. The ID              considered firearms under the National
                                               filed on behalf of Illinois Tool Works,                 reasoned that ‘‘generalized lost profits              Firearms Act (‘‘NFA’’) and/or the Gun
                                               Inc. of Glenview, Illinois; Vesta Global                and lost sales, etc., cannot suffice to               Control Act (‘‘GCA’’). ATF publishes
                                               Limited of Hong Kong; Vesta                             show substantial harm because even a                  this notice to inform and invite
                                               (Guangzhou) Catering Equipment Co.,                     mere importer will suffer such harm if                comment from the industry and public
                                               Ltd. of China; and Admiral Craft                        a competitor imports and sells the same               on the proposed guidance, Objective
                                               Equipment Corp. of Westbury, New                        products cheaper.’’ Id. at 17.                        Factors for Classifying Weapons with
                                               York (collectively, ‘‘Complainants’’). 84                  On July 20, 2020, Complainants                     ‘‘Stabilizing Braces,’’ prior to issuing a
                                               FR 31911 (Jul. 3, 2019). The complaint,                 petitioned for review of the ID.                      final document. Upon issuance of final
                                               as supplemented, alleges violations of                  Thereafter, Respondents and OUII                      guidance, ATF will provide additional
                                               section 337(a)(1)(A) of the Tariff Act of               opposed the petition. On August 4,                    information to aid persons and
                                               1930, as amended, 19 U.S.C.                             2020, Complainants filed a motion for                 companies in complying with Federal
                                               1337(a)(1)(A), based upon the                           leave to file a reply to Respondents’ and             laws and regulations. This notice also
                                               importation of articles into the United                 OUII’s responses to its petition.                     outlines ATF’s enforcement priorities
                                               States, or in the sale of such articles by              Respondents and OUII opposed                          regarding persons who, prior to
                                               the owner, importer, or consignee of                    Complainants’ motion.                                 publication of this notice, made or
                                               certain foodservice equipment and                          The Commission has determined to                   acquired, in good faith, firearms
                                               components thereof by reason of                         review the ID in its entirety and to deny             equipped with a stabilized brace.
                                               misappropriation of trade secrets and                   Complainants’ motion for leave to file a              Finally, this notice previews ATF’s and
                                               unfair competition through tortious                     reply brief. On review, the Commission                the Department of Justice’s plan to
                                               interference with contractual                           has determined to reverse the ID’s grant              subsequently implement a separate
                                               relationships, the threat or effect of                  of summary determination finding that                 process for current possessors of
                                                                                                                                                             stabilizer-equipped firearms to choose
khammond on DSKJM1Z7X2PROD with NOTICES




                                               which is to destroy or substantially                    Complainants’ evidentiary showing is
                                               injure a domestic industry. Id. at 31911–               insufficient to establish substantial                 to register such firearms in compliance
                                               12. The plain language description of                   injury to Complainants’ alleged                       with the NFA, including an expedited
                                               the accused products or category of                     domestic industry, and remand the                     application process and the retroactive
                                               accused products, which defines the                     investigation to the ALJ for further                  exemption of such firearms from the
                                               scope of the investigation, is                          proceedings consistent with the                       collection of NFA taxes.
                                               ‘‘commercial kitchen equipment and                      Commission’s order and concurrent                     DATES: Written comments must be
                                               components thereof for use in                           opinion.                                              postmarked and electronic comments


                                          VerDate Sep<11>2014   22:22 Dec 17, 2020   Jkt 253001   PO 00000   Frm 00091   Fmt 4703   Sfmt 4703   E:\FR\FM\18DEN1.SGM   18DEN1
                                                             Case 3:21-cv-00116-B Document 3-2 Filed 01/15/21                                                   Page 3 of 6 PageID 46
                                                                            Federal Register / Vol. 85, No. 244 / Friday, December 18, 2020 / Notices                                                       82517

                                               must be submitted on or before January                   delegated the authority to classify                     configuration, physical characteristics,
                                               4, 2021. Commenters should be aware                      firearms pursuant to the GCA and NFA                    objective design features that are
                                               that the electronic Federal Docket                       to ATF’s Firearms Technology Criminal                   relevant under the statutory definitions
                                               Management System will not accept                        Branch (‘‘FTCB’’) and the Firearms                      of the GCA and NFA, and any other
                                               comments after midnight Eastern time                     Technology Industry Services Branch                     information that directly affects the
                                               on the last day of the comment period.                   (‘‘FTISB’’), within the Firearms and                    classification of a particular firearm
                                               ADDRESSES: You may submit comments,                      Ammunition Technology Division                          sample. Even though firearms may
                                               identified by docket number ATF                          (‘‘FATD’’), Office of Enforcement                       appear to have similar features, an ATF
                                               2020R–10, by any of the following                        Programs & Services (‘‘EPS’’).3                         classification pertains only to the
                                               methods—                                                    FATD supports the firearms industry                  particular sample submitted, because
                                                  • Federal eRulemaking Portal:                         and the general public by, among other                  variations in submissions, applicable
                                               www.regulations.gov. Follow the                          things, responding to technical                         statutes, judicial interpretations of these
                                               instructions for submitting comments.                    inquiries, and by testing and evaluating                statutes, the manufacturer’s or maker’s
                                                  • Mail: Office of Regulatory Affairs,                 firearms submitted to ATF for                           intent,7 and the objective design
                                               Enforcement Programs and Services,                       classification as to their regulation                   features supporting that intent, make the
                                               Bureau of Alcohol, Tobacco, Firearms,                    under the GCA and/or NFA. There is no                   general applicability of any particular
                                               and Explosives, 99 New York Ave. NE,                     requirement that the firearms industry                  classification exceedingly rare.
                                               Mail Stop 6N–518, Washington, DC                         or the public submit firearms to ATF for                   In recent years, some manufacturers
                                               20226; ATTN: ATF 2020R–10.                               assessment of the firearm’s proper                      have produced and sold devices
                                                  • Fax: (202) 648–9741.                                classification. The statutory definition                designed to be attached to large and/or
                                                  Instructions: All submissions received                of ‘‘firearm’’ under the GCA and the                    heavy pistols which are marketed to
                                               must include the agency name and                         NFA is different.4 As a result, whether                 help a shooter ‘‘stabilize’’ his or her arm
                                               docket number (ATF 2020R–10). All                        an item meets the definition of                         to support single-handed fire (‘‘braces’’).
                                               properly completed comments received                     ‘‘firearm’’ under the GCA or the NFA                    ATF was advised by the first
                                               will be posted without change to the                     affects how it will be regulated under                  manufacturer to submit an arm brace for
                                               Federal eRulemaking portal,                              Federal law. For instance, the GCA                      classification that the intent of the arm
                                               www.regulations.gov, including any                       restricts the transportation, sale, and                 brace was to facilitate one-handed firing
                                               personal information provided. For                       delivery of short-barreled shotguns and                 of the AR15 pistol for those with limited
                                               detailed instructions on submitting                      short-barreled rifles. 18 U.S.C. 922(a)(4)              strength or mobility due to a handicap,
                                               comments and additional information                      and (b)(4). Shotguns having a barrel or                 and to reduce bruising to the forearm
                                               on the rulemaking process, see the                       barrels of less than 18 inches in length,5              when firing with one hand. According
                                               ‘‘Public Participation’’ heading of the                  and rifles having a barrel or barrels less              to this manufacturer, the brace concept
                                               SUPPLEMENTARY INFORMATION section of                     than 16 inches in length,6 and certain                  was inspired by the needs of disabled
                                               this document.                                           weapons made from shotguns and rifles,                  combat veterans who still enjoy
                                                                                                        are ‘‘firearms’’ as defined by the NFA,                 recreational shooting but could not
                                               FOR FURTHER INFORMATION CONTACT:
                                                                                                        and are subject to registration and taxes.              reliably control heavy pistols without
                                               Andrew Lange, Office of Regulatory                       26 U.S.C. 5845(a). Therefore, FATD’s
                                               Affairs, Enforcement Programs and                                                                                assistance. Consequently, ATF agrees
                                                                                                        classifications of a particular firearm                 that there are legitimate uses for certain
                                               Services, Bureau of Alcohol, Tobacco,                    allows industry members to plan,
                                               Firearms, and Explosives, U.S.                                                                                   ‘‘stabilizing braces.’’
                                                                                                        develop, and distribute products in                        The GCA and NFA generally regulate
                                               Department of Justice, 99 New York                       compliance with the law, thereby
                                               Ave. NE, Mail Stop 6N–518,                                                                                       ‘‘firearms’’ and not individual
                                                                                                        reducing their risk of incurring criminal               components and, as such, ATF does not
                                               Washington DC 20226; telephone: (202)                    or civil penalties, or the potential for
                                               648–7070 (this is not a toll-free                                                                                classify unregulated components or
                                                                                                        costly corrective actions, including a                  accessories alone. However,
                                               number).                                                 possible recall by the manufacturer.                    components or accessories can affect the
                                               SUPPLEMENTARY INFORMATION:                                  Generally, when FATD evaluates a                     overall classification of a firearm
                                                                                                        firearm sample, it examines its overall                 because: (1) How a component or
                                               I. Background
                                                                                                                                                                accessory is actually used may be
                                                 The Attorney General 1 is responsible                     3 Delegation of Authorities within the Bureau of
                                                                                                                                                                relevant in assessing the manufacturer’s
                                               for enforcing the NFA, GCA, and the                      Alcohol, Tobacco, Firearms and Explosives,
                                                                                                        Delegation Order 1100.168C (November 5, 2018).          or maker’s intent with respect to the
                                               Arms Export Control Act (‘‘AECA’’).2                        4 18 U.S.C. 921(a)(3) (GCA definition of firearm);   design of a firearm; or (2) the design of
                                               The Attorney General has delegated the                   26 U.S.C. 5845(a) (NFA definition of firearm).          a component or accessory may result in
                                               responsibility for administering and                        5 Under 26 U.S.C. 5845(d), the term ‘‘shotgun’’ is
                                                                                                                                                                a firearm falling within a particular
                                               enforcing these statutes to the Director                 further defined to mean ‘‘a weapon designed or
                                                                                                                                                                statutory definition. Stabilizing braces
                                               of ATF, subject to the direction of the                  redesigned, made or remade, and intended to be
                                                                                                        fired from the shoulder and designed or redesigned      are one such component or accessory
                                               Attorney General and the Deputy                          and made or remade to use the energy of the             that ATF has encountered.
                                               Attorney General. See 28 CFR                             explosive in a fixed shotgun shell to fire through         ATF’s longstanding and publicly
                                               0.130(a)(1)–(2). The ATF Director                        a smooth bore either a number of projectiles (ball
                                                                                                        shot) or a single projectile for each pull of the       known position is that a firearm does
                                                                                                        trigger, and shall include any such weapon which        not evade classification under the NFA
                                                 1 National Firearms Act provisions still refer to
                                                                                                        may be readily restored to fire a fixed shotgun         merely because the firearm is configured
                                               the ‘‘Secretary of the Treasury.’’ 26 U.S.C. ch. 53.     shell.’’
                                               However, the Homeland Security Act of 2002,                                                                      with a device marketed as a ‘‘stabilizing
khammond on DSKJM1Z7X2PROD with NOTICES




                                                                                                           6 Under 26 U.S.C. 5845(c), the term ‘‘rifle’’ is
                                               Public Law 107–296, 116 Stat. 2135, transferred the      further defined to mean ‘‘a weapon designed or
                                               functions of ATF from the Department of the              redesigned, made or remade, and intended to be            7 ‘‘When classifying a part as a firearm silencer,
                                               Treasury to the Department of Justice, under the         fired from the shoulder and designed or redesigned      the statute imposes an intent requirement.
                                               general authority of the Attorney General. 26 U.S.C.     and made or remade to use the energy of the             Therefore, the manufacturer’s stated intent for the
                                               7801(a)(2); 28 U.S.C. 599A(c)(1). Thus, for ease of      explosive in a fixed cartridge to fire only a single    part is clearly relevant,’’ however, ‘‘the objective
                                               reference, this notice refers to the Attorney General.   projectile through a rifled bore for each single pull   design features of the part must support the stated
                                                 2 National Firearms Act, 26 U.S.C. ch. 53; Gun         of the trigger, and shall include any such weapon       intent.’’ Sig Sauer, Inc. v. Jones, 133 F. Supp. 3d
                                               Control Act, 18 U.S.C. ch. 44; Arms Export Control       which may be readily restored to fire a fixed           364, 370 (D.N.H 2015) aff’d Sig Sauer, Inc. v.
                                               Act, 22 U.S.C. 2778.                                     cartridge.’’                                            Brandon, 826 F.3d 598 (1st Cir. 2016).



                                          VerDate Sep<11>2014   22:22 Dec 17, 2020   Jkt 253001   PO 00000   Frm 00092   Fmt 4703   Sfmt 4703   E:\FR\FM\18DEN1.SGM     18DEN1
                                                             Case 3:21-cv-00116-B Document 3-2 Filed 01/15/21                                               Page 4 of 6 PageID 47
                                               82518                        Federal Register / Vol. 85, No. 244 / Friday, December 18, 2020 / Notices

                                               brace’’ or ‘‘arm brace.’’ 8 When an                        The objective design features ATF                     Æ The design of the stabilizing brace
                                               accessory and a weapon’s objective                      considers in determining whether a                    compared to known shoulder stock
                                               design features, taken together, are not                weapon with an attached ‘‘stabilizing                 designs;
                                               consistent with use of the accessory as                 brace’’ has been ‘‘designed or                           Æ The amount of rear contact surface
                                               an arm brace, that is, not to stabilize a               redesigned, made or remade, and                       area of the stabilizing brace that can be
                                               handgun when being operated with one                    intended to be fired from the shoulder’’              used in shouldering the weapon as
                                               hand, such weapon, configured with the                  include, but are not limited to:                      compared to the surface area necessary
                                               accessory may fall within the scope of                     • Type and Caliber. The type and                   for use as a stabilizing brace;
                                               the NFA, particularly where the                         caliber of firearm to which the                          Æ The material used to make the
                                               accessory functions as a shoulder stock                 stabilizing brace or similar item is                  attachment that indicates whether the
                                               for the weapon. Accordingly, ATF must                   installed. A large caliber firearm that is            brace is designed and intended to be
                                               evaluate whether a particular firearm                   impractical to fire with one hand                     pressed against the shoulder for
                                               configured with a stabilizing brace bears               because of recoil or other factors, even              support, or actually used on the arm;
                                               the objective features of a firearm                     with an arm brace, is likely to be                       Æ Any shared or interchangeable
                                               designed and intended to be fired from                  considered a rifle or shotgun.                        parts with known shoulder stocks; and
                                               the shoulder, and thus subject to the                      • Weight and Length. The weight and                   Æ Any other feature of the brace that
                                               NFA, on a case-by-case basis.                           length of the firearm used with the                   improves the weapon’s effectiveness
                                                                                                       stabilizing brace. A firearm that is so               from the shoulder-firing position
                                                  As the purpose of the NFA is ‘‘to                                                                          without providing a corresponding
                                                                                                       heavy that it is impractical to fire or aim
                                               regulate certain weapons likely to be                                                                         benefit to the effectiveness of the
                                                                                                       with one hand, or so long that it is
                                               used for criminal purposes,’’ United                                                                          stability and support provided by the
                                                                                                       difficult to balance the firearm to fire
                                               States v. Thompson/Center Arms Co.,                                                                           brace’s use on the arm.
                                                                                                       with one hand, is likely to be
                                               504 U.S. 505, 517 (1992), ATF cannot                                                                             • Aim Point. Appropriate aim point
                                                                                                       considered a rifle or shotgun.
                                               ignore the design features of a firearm                    • Length of Pull. The ‘‘length of pull’’           when utilizing the attachment as a
                                               that place it within the scope of the                   refers to the distance from the trigger to            stabilizing brace. If the aim point when
                                               NFA’s regulation simply because the                     the point at which a stock meets the                  using the arm brace attachment results
                                               manufacturer characterizes or markets a                 shoulder. This is a measurement for                   in an upward or downward trajectory
                                               firearm accessory in a manner that does                 rifles and shotguns used to                           that could not accurately hit a target,
                                               not correspond to its objective design.                 accommodate shooters of different sizes.              this may indicate the attachment was
                                               The characterization of an accessory by                 Because an arm brace need only reach                  not designed as a stabilizing brace.
                                               the manufacturer, including assertions                  the forearm, the distance between the                    • Secondary Grip. The presence of a
                                               in advertising, is not dispositive. If                  trigger and the back of the brace is                  secondary grip may indicate that the
                                               ATF’s classification of a submitted                     generally expected to be shorter than the             weapon is not a ‘‘pistol’’ because it is
                                               sample demonstrates that the objective                  distance between the trigger and the                  not designed to be held and fired by one
                                               design features of the firearm, as                      back of a stock on a weapon designed                  hand.
                                               configured, do not support the                          and intended to be fired from the                        • Sights and Scopes. Incorporation of
                                               manufacturer’s purported intent and                     shoulder. This measurement is not                     sights or scopes that possess eye relief
                                               characterization of the accessory on that               necessarily determinative of the intent               incompatible with one-handed firing
                                               particular firearm as a ‘‘stabilizing                   of the manufacturer but is used in                    may indicate that the weapon is not a
                                               brace’’ or ‘‘arm brace,’’ ATF will classify             making an evaluation of the firearm. If               ‘‘pistol’’ because they are designed to be
                                               the firearm based on the objective                      a brace is of a length that makes it                  used from a shoulder-fire position and
                                               design features, as Federal law requires.               impractical to attach to the shooter’s                are incompatible for the single-handed
                                               See Sig Sauer v. Brandon, 826 F.3d 598,                 wrist or forearm, then that may                       shooting that arm braces are designed
                                               601–02 (1st Cir. 2016).                                 demonstrate that it is not designed as                and intended.
                                                  ATF has observed that the                            brace but rather for shoulder fire.                      • Peripheral Accessories. Installation
                                               development and production of firearms                     • Attachment Method. The method of                 of peripheral accessories commonly
                                               with arm braces has become more                         attachment of the stabilizing brace, to               found on rifles or shotguns that may
                                               prevalent in the firearms industry and,                 include modified stock attachments,                   indicate that the firearm is not designed
                                               relatedly, that requests for                            extended receiver extensions, and the                 and intended to be held and fired with
                                               classifications for this kind of firearm                use of spacers. These items extend the                one hand. This includes, but is not
                                               design have also increased. Therefore,                  distance between the trigger and the                  limited to, the installation of bipods/
                                               ATF is publishing this notice to aid the                part of the weapon that contacts the                  monopods that improve the accuracy of
                                               firearms industry and public in                         shooter, whether it is a stock or                     heavy weapons designed and intended
                                               understanding the objective design                      stabilizing brace. Use of these items                 to be fired from the shoulder; or the
                                               features that FATD considers when                       indicates that the weapon is designed                 inclusion of a magazine or drum that
                                               evaluating firearm samples submitted                    and intended to be fired from the                     accepts so many cartridges that it
                                               with a stabilizing brace or similar                     shoulder because they extend a                        increases the overall weight of the
                                               attachment.                                             stabilizing brace beyond a point that is              firearm to a degree that it is impractical
                                                                                                       useful for something other than                       to fire the weapon with one hand even
                                                  8 See ATF, Open Letter on the Redesign of            shoulder support.                                     with the assistance of a stabilizing
                                               ‘‘Stabilizing Braces,’’ (Jan. 16, 2015); and an open       • Stabilizing Brace Design Features.               brace.
khammond on DSKJM1Z7X2PROD with NOTICES




                                               letter to industry counsel clarifying the 2015 Open     The objective design features of the                     These factors are based on known
                                               Letter, see Marvin G. Richardson, Assistant
                                               Director, ATF Enforcement Programs & Services,          attached stabilizing brace itself are                 stabilizing braces and similar
                                               90000:GM, 5000 (Mar. 21, 2017) (made widely             relevant to the classification of the                 attachments. No single factor or
                                               available to the public on various websites, for        assembled weapon, and include:                        combination of factors is necessarily
                                               example, see https://johnpierceesq.com/wp-                 Æ The comparative function of the                  dispositive, and FATD examines each
                                               content/uploads/2017/03/ATF-Letter-March-21-
                                               2017.pdf and https://www.sigsauer.com/wp-
                                                                                                       attachment when utilized as a                         weapon holistically on a case-by-case
                                               content/uploads/2017/04/atf-letter-march-21-            stabilizing brace compared to its                     basis. Because of changes in design or
                                               2017.pdf).                                              alternate use as a shouldering device;                configuration of a weapon or


                                          VerDate Sep<11>2014   22:22 Dec 17, 2020   Jkt 253001   PO 00000   Frm 00093   Fmt 4703   Sfmt 4703   E:\FR\FM\18DEN1.SGM   18DEN1
                                                            Case 3:21-cv-00116-B Document 3-2 Filed 01/15/21                                                Page 5 of 6 PageID 48
                                                                           Federal Register / Vol. 85, No. 244 / Friday, December 18, 2020 / Notices                                                   82519

                                               attachment, as well as future changes in                classification is assigned to a Firearms              understanding ATF’s interpretation and
                                               technology, this list is not exhaustive                 Enforcement Officer (‘‘FEO’’) who                     application of the NFA and GCA
                                               and other factors may become relevant                   evaluates the firearm. This may include               definition of ‘‘firearm’’ when evaluating
                                               to a weapon’s classification. Moreover,                 disassembly, test-firing, or other                    these types of firearms configurations.
                                               in addition to the objective design                     processes necessary to determine                      Although there is no requirement that a
                                               features of a submitted sample, FATD                    whether a submission falls under the                  guidance document be published for
                                               also considers the marketing of both the                purview of the NFA, GCA, or AECA.                     notice and comment,9 ATF has decided
                                               item and the firearm to which it is                     That FEO produces a draft report and                  to publish the proposed objective factors
                                               attached, compared to the                               that report is peer reviewed by another               in the Federal Register for a brief
                                               manufacturer’s stated intent when                       qualified FEO, and includes a review of               comment period, given the public
                                               submitting an item. FATD has found                      the steps taken in the evaluation, the                interest surrounding these issues. ATF
                                               that manufacturers sometimes assert                     analysis and the conclusions. Therefore,              will consider the comments it receives
                                               that a device is a ‘‘stabilizing brace’’                it is not the case that a single FEO is               before finalizing this guidance.
                                               when submitting a firearm for                           solely responsible for a particular                      ATF recognizes that before issuance
                                               classification. The same manufacturers                  classification. Because of this, prior to             of this notice, there was a
                                               will then advertise their products as                   any necessary legal review and before                 misunderstanding by some that a pistol
                                               devices that permit customers to fire                   the classification letter is signed and               assembled with any item purported to
                                               their ‘‘pistols’’ from the shoulder—that                finalized, at least two FEOs have                     be a stabilizing brace still would be
                                               is, making a ‘‘short-barreled rifle’’—                  reviewed the submission. No                           considered a ‘‘pistol’’ regardless of other
                                               without complying with the                              classification will depend upon the                   characteristics. The objective factors
                                               requirements of the NFA. This is far                    physical attributes of a particular FEO               discussed here make clear that while
                                               from the ‘‘incidental’’ use of an arm                   including, for example, whether a                     some stabilizing braces may lawfully be
                                               brace as a shouldering device as                        firearm is too heavy to be held and fired             used on pistols without bringing the
                                               described in ATF’s 2017 guidance (see                   in a single hand by the individual                    firearm within the purview of the NFA,
                                               footnote 8), but is instead marketing                   examiner, as all FEOs apply the                       that is not necessarily the case for every
                                               material that directly contradicts the                  evaluation factors objectively, not                   ‘‘pistol’’ because some firearms are
                                               purpose or intent that the manufacturer                 subjectively, based on the objective                  configured or have characteristics such
                                               conveyed to ATF. Although not a                         features of the submission that                       that they meet the statutory definition of
                                               determinative factor, the actual use by                 demonstrate, in the present case, the                 ‘‘rifle or shotgun’’ (hereafter, ‘‘affected
                                               members of the firearms industry,                       design of the weapon and the intent of                stabilizer-equipped firearms’’). ATF
                                               firearm writers, and the general public                 the maker or manufacturer. After the                  understands that most individuals who
                                               may provide further indication of the                   review by two FEOs, the classification is             acquired affected stabilizer-equipped
                                               design and intent. These sources                        then reviewed by the Chief, FTISB, to                 firearms did so in good-faith reliance on
                                               provide insight into the ways that                      further ensure consistency.                           representations, made by those selling
                                               manufacturers market their products.                                                                          the stabilizing braces or the firearms,
                                                                                                          On August 19, 2020, the Department                 that those firearms were not subject to
                                               Finally, although the above are the most
                                               common objective factors that                           of Justice (DOJ) published regulations                the NFA.
                                               demonstrate the design and intent of a                  defining ‘‘guidance documents’’ and the                  Consequently, following issuance of
                                               manufacturer or maker, other factors                    required procedures that the                          this notice, ATF and DOJ plan to
                                               may be relevant. For example, if FATD                   Department and its components must                    implement a separate process by which
                                               classified a firearm with an arm brace as               follow to issue guidance documents                    current possessors of affected stabilizer-
                                               a ‘‘pistol,’’ that classification would be              consistent with Executive Order 13891.                equipped firearms may choose to
                                               subject to FATD’s review if the                         See 28 CFR 50.26. The regulation                      register such firearms to be compliant
                                               manufacturer sold the product with the                  defines the term ‘‘guidance document’’                with the NFA. As part of that process,
                                               instruction that the weapon is actually                 as ‘‘an agency statement of general                   ATF plans to expedite processing of
                                               designed and intended to be fired from                  applicability, intended to have future                these applications, and ATF has been
                                               the shoulder.                                           effect on the behavior of regulated                   informed that the Attorney General
                                                  This compilation of relevant objective               parties that sets forth (i) a policy on a             plans retroactively to exempt such
                                               factors is consistent with what has been                statutory, regulatory, or technical issue,            firearms from the collection of NFA
                                               applied in evaluations of firearms with                 or (ii) an interpretation of a statute or             taxes if they were made or acquired,
                                               an attached stabilizing brace previously                regulation.’’ 28 CFR 50.26(a)(1). As ATF              prior to the publication of this notice, in
                                               conducted by FATD at the request of the                 started to receive samples of firearms                good faith. This separate process may
                                               firearms industry. By setting out these                 configured with an arm brace for                      include the following options:
                                               factors in this notice, ATF is ensuring                 classification, FATD applied objective                registering the firearm in compliance
                                               members of the public are equally aware                 factors to interpret the NFA and GCA                  with the NFA (described above),
                                               of the criteria when considering the                    definitions of ‘‘firearm’’ to determine               permanently removing the stabilizing
                                               making or purchase of a firearm. As                     when attachment of an accessory                       brace from the firearm and disposing of
                                               explained above, FATD’s classifications                 purporting to be a stabilizing brace to a             it, replacing the barrel of the firearm
                                               allow industry members to plan,                         specific firearm results in a                         (16’’ or greater for a rifle, or 18’’ or
                                               develop, and distribute products that                   configuration subject to the provisions               greater for a shotgun), surrendering the
                                               comply with the law, and thereby                        of the NFA. Due to the rise of firearms               firearm to ATF, or destroying the
khammond on DSKJM1Z7X2PROD with NOTICES




                                               reduce their risk of incurring criminal or              configured in this manner and a                       firearm.
                                               civil penalties, or potentially costly                  correlating increase in the number of
                                               corrective actions, including a possible                classification requests from industry,                   9 Only ‘‘significant guidance documents,’’ as

                                               recall by the manufacturer.                             ATF is publishing this list of objective              defined 28 CFR 50.27(a)(2), are required to be made
                                                  In order to ensure consistency in                    factors it considers when classifying                 available for public notice and comment for at least
                                                                                                                                                             30 days, except when the Department or component
                                               classifying firearms, FATD uses the                     such firearms, including an explanation               finds that notice and public comment are
                                               following procedure. A firearm                          as to why those factors are important, to             impracticable, unnecessary, or contrary to the
                                               voluntarily submitted to FTISB for                      aid industry and the public in                        public interest. 28 CFR 50.27(c)(2)(iii).



                                          VerDate Sep<11>2014   22:22 Dec 17, 2020   Jkt 253001   PO 00000   Frm 00094   Fmt 4703   Sfmt 4703   E:\FR\FM\18DEN1.SGM   18DEN1
                                                            Case 3:21-cv-00116-B Document 3-2 Filed 01/15/21                                                Page 6 of 6 PageID 49
                                               82520                       Federal Register / Vol. 85, No. 244 / Friday, December 18, 2020 / Notices

                                                  Until that process is separately                     or before the closing date, and will give                • Federal eRulemaking Portal: ATF
                                               implemented, and absent a substantial                   comments after that date the same                     recommends that you submit your
                                               public safety concern, ATF will exercise                consideration if practical to do so, but              comments to ATF via the Federal
                                               its enforcement discretion not to enforce               assurance of consideration cannot be                  eRulemaking portal at
                                               the registration provisions of the NFA                  given except as to comments received                  www.regulations.gov and follow the
                                               against any person who, before                          on or before the closing date.                        instructions. Comments will be posted
                                               publication of this notice, in good faith                                                                     within a few days of being submitted.
                                                                                                       B. Confidentiality                                    However, if large volumes of comments
                                               acquired, transferred, made,
                                               manufactured, or possessed an affected                    ATF will make all comments meeting                  are being processed simultaneously,
                                               stabilizer-equipped firearms.                           the requirements of this section,                     your comment may not be viewable for
                                                  This document is not an                              whether submitted electronically or on                up to several weeks. Please keep the
                                               administrative determination that any                   paper, available for public viewing at                comment tracking number that is
                                               particular weapon equipped with a                       ATF and on the internet through the                   provided after you have successfully
                                               stabilizing arm brace is a ‘‘firearm’’                  Federal eRulemaking Portal, and subject               uploaded your comment.
                                               under the NFA. To the extent that the                   to the Freedom of Information Act (5                     • Mail: Send written comments to the
                                               ATF Director subsequently issues such                   U.S.C. 552). Commenters who do not                    address listed in ADDRESSES section of
                                               a determination, the ATF Director, at                   want their name or other personal                     this document. Written comments must
                                               the direction of the Attorney General,                  identifying information posted on the                 appear in minimum 12-point font size
                                               plans retroactively to exempt such                      internet should submit comments by                    (.17 inches), include the commenter’s
                                               firearms from the collection of NFA                     mail or facsimile, along with a separate              first and last name and full mailing
                                               taxes, provided those firearms were                     cover sheet containing their personal                 address, be signed, and may be of any
                                               made or acquired in good faith prior to                 identifying information. Both the cover               length.
                                               the publication of this notice. See 26                  sheet and comment must reference this                    • Facsimile: Submit comments by
                                               U.S.C. 7805.                                            docket number (2020R–10). For                         facsimile transmission to (202) 648–
                                                  The contents of this document do not                 comments submitted by mail or                         9741. Faxed comments must:
                                               have the force and effect of law and are                facsimile, information contained on the                  1. Be legible and appear in minimum
                                               not meant to bind the public in any                     cover sheet will not appear when posted               12-point font size (.17 inches);
                                               way. This document is intended only to                  on the internet but any personal                         2. Be 8 1⁄2″ x 11″ paper;
                                               provide clarity to the public regarding                                                                          3. Be signed and contain the
                                                                                                       identifying information that appears
                                               existing requirements under the law or                                                                        commenter’s complete first and last
                                                                                                       within a comment will not be redacted
                                               Department policies. This guidance                                                                            name and full mailing address; and
                                                                                                       by ATF and it will appear on the                         4. Be no more than five pages long.
                                               does not alter in any way the                           internet.
                                               Department’s authority to enforce                         A commenter may submit to ATF                       Regina Lombardo,
                                               federal law and is not intended to, does                information identified as proprietary or              Acting Director.
                                               not, and may not be relied upon to                      confidential business information. The                [FR Doc. 2020–27857 Filed 12–17–20; 8:45 am]
                                               create any rights, substantive or                       commenter shall place any portion of a                BILLING CODE 4410–FY–P
                                               procedural, enforceable at law by any                   comment that is proprietary or
                                               party in any matter civil or criminal.                  confidential business information under
                                               Public Participation                                    law on pages separate from the balance                DEPARTMENT OF JUSTICE
                                                                                                       of the comment with each page
                                               A. Comments Sought                                      prominently marked ‘‘PROPRIETARY                      Notice of Extension of Public
                                                                                                       OR CONFIDENTIAL BUSINESS                              Comment Period for Proposed
                                                 ATF is accepting comments from all
                                                                                                       INFORMATION’’ at the top of the page.                 Consent Decree Pursuant To the
                                               interested persons on the use of the
                                                                                                         ATF will not make proprietary or                    Comprehensive Environmental
                                               objective factors listed in this document.
                                                                                                       confidential business information                     Response, Compensation, And
                                               All comments must reference this
                                                                                                       submitted in compliance with these                    Liability Act
                                               document’s docket number, ATF
                                               2020R–10, be legible, and include the                   instructions available when disclosing                   On December 2, 2020, the Department
                                               commenter’s complete first and last                     the comments that it received, but will               of Justice lodged a proposed Consent
                                               name and full mailing address. ATF will                 disclose that the commenter provided                  Decree (‘‘Consent Decree’’) in the United
                                               not consider, or respond to, comments                   proprietary or confidential business                  States District Court for the Northern
                                               that do not meet these requirements or                  information that ATF is holding in a                  District of Alabama (Eastern Division),
                                               comments containing excessive                           separate file to which the public does                in the lawsuit entitled the United States
                                               profanity. Comments that do not meet                    not have access. If ATF receives a                    of America v. Pharmacia, LLC and
                                               these criteria will not be considered.                  request to examine or copy this                       Solutia, Inc., Civil Action No. 1:02–CV–
                                               ATF will retain anonymous comments                      information, it will treat it as any other            0749 (KOB).
                                               and those containing excessive                          request under the Freedom of                             This Consent Decree represents a
                                               profanity as part of this administrative                Information Act (5 U.S.C. 552). In                    settlement of certain claims of the
                                               record, but will not publish such                       addition, ATF will disclose such                      United States (‘‘Plaintiff’’) against
                                               documents on www.regulations.gov.                       proprietary or confidential business                  Pharmacia, LLC and Solutia, Inc.
                                               ATF will treat all comments as originals                information to the extent required by                 (‘‘Defendants’’) under Sections 106, 107,
khammond on DSKJM1Z7X2PROD with NOTICES




                                               and will not acknowledge receipt of                     other legal process.                                  and 113 of the Comprehensive
                                               comments. In addition, if ATF cannot                                                                          Environmental Response,
                                                                                                       C. Submitting Comments
                                               read your comment due to technical                                                                            Compensation, and Liability Act
                                               difficulties and cannot contact you for                   Submit comments in any of three                     (‘‘CERCLA’’), 42 U.S.C. 9606, 9607, and
                                               clarification, ATF may not be able to                   ways (but do not submit the same                      9613, relating to the Anniston PCB
                                               consider your comment.                                  comment multiple times or by more                     Hazardous Waste Site (‘‘Site’’) located in
                                                 ATF will carefully consider all                       than one method). Hand-delivered                      and around Anniston, Alabama. Under
                                               comments, as appropriate, received on                   comments will not be accepted.                        the proposed Consent Decree, the


                                          VerDate Sep<11>2014   22:22 Dec 17, 2020   Jkt 253001   PO 00000   Frm 00095   Fmt 4703   Sfmt 4703   E:\FR\FM\18DEN1.SGM   18DEN1
